DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 09/28/2021, with respect to the rejection of claims 1, 8, and 15 under 35 U.S.C. 103 are directed toward newly added subject matter. Therefore, a new ground of rejection is provided below.
Applicant’s arguments with respect to claims 1, 8, 15, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claim limitations stating that “the automated control information is determined based on a machine learning model that is trained with historical trip information”, and “wherein the one or more processors are to: determine a preference associated with a quantity of alerts; and determine, based on the preference, at least one of the threshold or the period of time”, are directed toward newly added subject matter. A new ground of rejection is made in view of newly found prior art references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Volos et al. (U.S. Patent No. 10300922; hereinafter Volos) in view of Nangeroni et al. (U.S. Publication No. 2019/0383627; hereinafter Nangeroni), and further in view of Skagius et al. (U.S. Publication No. 2017/0110021; hereinafter Skagius).
Regarding claim 1, Volos teaches a method, comprising (Volos: Col. 15, line 35; i.e., FIG. 9 illustrates an example risk assessment method):
obtaining, by a device, real-time sensor data associated with a vehicle (Volos: Col. 5, lines 38-39; i.e., the vehicle speed sensor provides an output indicative of a speed of the vehicle) and real-time manual input data related to one or more manual input devices associated with the vehicle (Volos: Col. 5, lines 9-13; i.e., the sensors 52 may include a first type of sensors each measuring a current quantity or a current state of operation of a corresponding one of driver-operable devices (e.g., a brake pedal, a gas pedal, a steering wheel, a signal indicator, etc.) installed in the vehicle);
wherein the real-time sensor data is generated based on the vehicle being manually controlled by the one or more manual input devices (Volos: Col. 5, lines 13-26; i.e., the first type of 
determining, by the device and based on the real-time sensor data, automated control information (Volos: Col. 15, lines 29-32; i.e., at 416C, the autonomous control module 332 may autonomously control operation of the vehicle 50, 300 based on the feedback; The feedback may include the driver behavior related information).
Volos does not explicitly teach determining automated control information based on a machine learning model.
However, in the same field of endeavor, Nangeroni teaches determining automated control information based on a machine learning model (Nangeroni: Par. 56; i.e., the vehicle operation rules can be … learned (e.g., using computer learning based on previous user experiences in a region, based on a user population's behavior, such as behavior of “good” users, etc.)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Volos to have further incorporated determining automated control information based on a machine learning model, as taught by Nangeroni. Doing so would allow the device to make sure the vehicle is operated according to local rules (Nangeroni: Par. 26; i.e., the vehicle control method can ensure user compliance with governmental ordinances by automatically enforcing vehicle operation rules).
Additionally, Volos does not explicitly teach the automated control information including one or more control instructions associated with automatically controlling the vehicle. 
However, in the same field of endeavor, Skagius teaches the automated control information including one or more control instructions associated with automatically controlling the vehicle 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Volos to have further incorporated the automated control information including one or more control instructions associated with automatically controlling the vehicle, as taught by Skagius. Doing so would allow the system to determine if the driver is driving the vehicle safely or not and assign a score accordingly (Skagius: Par. 61; i.e., when the score value SU reflects driver-induced unsafe driving, the score value may reflect … the level of vehicle speed above the current vehicle speed limitation).
Volos further teaches determining, by the device and based on the real-time sensor data and the real-time manual input data, a parameter associated with the vehicle (Volos: Col. 5. Lines 32-35; i.e., the sensors 52 also include a second type of sensors each measuring a parameter indicative of how a behavior of the vehicle changes and outputting a time-series measurement data sequence);
determining, by the device and based on the automated control information, an automated control characteristic indicating how the vehicle would behave if automatically controlled (Volos: Col. 13, lines 33-38; i.e., the autonomous control module 332 may control operation of the engine 308, the converter/generator 310, the transmission 312, the turn signal indicators 319, a brake system 320, one or more electric motor(s) 322, and steering system 324 based on average and/or trend driver behavior for locations and conditions; the autonomous control module would behave according to average driving behavior for the current location);
Volos does not explicitly teach the automated control characteristic being associated with one or more control instructions.
the automated control characteristic being associated with one or more control instructions (Skagius: Par. 48; i.e., current vehicle upper speed limit may be acquired by an automatic traffic sign reading system 39 that detects and evaluates the traffic signs for continuously keeping the current upper speed limit updated; the vehicle would follow the current upper speed limit instruction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Volos to have further incorporated the automated control characteristic being associated with one or more control instructions, as taught by Skagius. Doing so would allow the system to determine a limitation speed that can be compared to the current driving speed to eventually determine if the driver is driving safely and assign a score accordingly (Skagius: Par. 61; i.e., when the score value SU reflects driver-induced unsafe driving, the score value may reflect … the level of vehicle speed above the current vehicle speed limitation).
Volos further teaches determining, by the device, a control rating associated with the parameter (Volos: Col. 4, lines 37-41; i.e., the vehicles may communicate various information including parameters, features, etc. describing behavior of the vehicles to the driver risk assessment server 12, which may then provide feedback to the vehicles 20, 22 and/or provide risk assessment scores),
Volos does not explicitly teach wherein the control rating is based on determining a difference between a first value associated with the automated control characteristic and a second value associated with the parameter.
However, in the same field of endeavor, Skagius teaches wherein the control rating is based on determining a difference between a first value associated with the automated control characteristic and a second value associated with the parameter (Skagius: Par. 48; i.e., vehicle overspeeding may be determined by comparing current vehicle speed with a speed threshold value, which typically corresponds to the current upper speed limit; Par. 61; i.e., when the score value SU reflects driver-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Skagius to have further incorporated wherein the control rating is based on determining a difference between a first value associated with the automated control characteristic and a second value associated with the parameter, as taught by Skagius. Doing so would allow the system to determine if the driver is driving too fast for the section of road they are traveling on (Skagius: Par. 48; i.e., with information of both current vehicle speed and current upper speed limit, overspeeding is easily determined).
Volos further teaches determining, by the device, whether the control rating satisfies a threshold (Volos: Col. 18, lines 21-25; i.e., at 608, the server and/or the calculation module determines whether the driving behavior of the driver warrants an adjustment in a current rate (e.g., an insurance rate, a pay rate, or other rate) and adjusts the rate accordingly. Behavior-based insurance (BBI) rewards good driver behavior; the calculation module would have to determine if the risk assessment score satisfies a threshold or warrants an insurance rate adjustment) for a period of time (Volos: Col. 16, lines 16-18; i.e., trends in behavior are detected for the location, a certain time period, a certain date and/or a set of dates);
and causing, by the device and based on determining that the control rating satisfies the threshold for the period of time, at least one action to be performed (Volos: Col. 14, lines 42-45; i.e., the reporting module 338 may display a risk assessment score of the driver as received from the DRA server 12, an updated insurance rate, an updated pay rate, and/or other related information),
wherein the at least one action comprises executing the one or more control instructions that affect the one or more manual input devices when executed (Volos: Col. 15, lines 29-32; i.e., at 416C, the autonomous control module 332 may autonomously control operation of the vehicle 50, 300 based 
Regarding claim 2, Volos in view of Nangeroni and Skagius teaches the method according to claim 1. Volos further teaches wherein causing the at least one action to be performed comprises: generating an alert; causing a display associated with the vehicle to display the alert (Volos: Col. 14, lines 31-36; i.e., the driver training module 334 generator indicators via the display 340 and/or the audio system 350 to indicate to the driver that the driver is driving dangerously and/or appears to be driving impaired and provide indicators to aid the driver to drive more safely);
and causing the alert to be stored in a data structure associated with the vehicle (Volos: Col. 4, lines 53-57; i.e., the sharing server 14 may store: the information received from the vehicles 20, 22; the risk assessment scores; and/or other data pertaining to the vehicles 20, 22, the drivers of the vehicles 20, 22, locations through which the vehicles 20, 22 are driving, and/or conditions of the locations).
Regarding claim 3, Volos in view of Nangeroni and Skagius teaches the method according to claim 1. Volos further teaches wherein determining the automated control information comprises: determining a speed of the vehicle based on the real-time sensor data (Volos: Col. 5, lines 38-39; i.e., the vehicle speed sensor provides an output indicative of a speed of the vehicle);
determining an acceleration or deceleration of the vehicle based on the real-time sensor data (Volos: Col. 5, lines 20-22; i.e., the accelerator sensor provides an output indicative of a position of a gas pedal of the vehicle and/or an acceleration rate of the vehicle);
determining a path of the vehicle based on the real-time sensor data (Volos: Col. 12, lines 32-33; i.e., FIG. 13 shows a path 201 of the vehicle 199; the system determines the path of the vehicle to eventually compare with other paths);
determining a position of the vehicle with respect to a driving lane based on the real-time sensor data (Volos: Col. 18, lines 40-44; a common trend is for drivers to transition to a left lane early of the merge to provide room for vehicles merging in a right lane. This is shown by common vehicle 650 transitioning at location 1 to the left lane and completing the transition prior to being at location 2; see Fig. 22);
and determining the automated control information based on at least one of the speed of the vehicle, the acceleration or deceleration of the vehicle, the path of the vehicle, or the position of the vehicle (Volos: Col. 15, lines 29-33; i.e., at 416C, the autonomous control module 332 may autonomously control operation of the vehicle 50, 300 based on the feedback including, for example, average driving parameters and patterns for the location and driving conditions).
Regarding claim 4, Volos in view of Nangeroni and Skagius teaches the method according to claim 1. Volos further teaches wherein the parameter is: a speed of the vehicle; an acceleration of the vehicle; a deceleration of the vehicle; a direction of a steering device of the vehicle; a status of an accelerator pedal of the vehicle; a status of a brake pedal of the vehicle; a status of a clutch pedal of the vehicle; a path of the vehicle; environmental information associated with the vehicle; or a position of the vehicle with respect to a driving lane (Volos: Col. 5, lines 32-39; i.e., the sensors 52 also include a second type of sensors each measuring a parameter indicative of how a behavior of the vehicle changes ... For example, the second type of sensors may include a vehicle speed sensor; The vehicle speed sensor provides an output indicative of a speed of the vehicle).
Regarding claim 6, Volos in view of Nangeroni and Skagius teaches the method according to claim 1. Volos further teaches wherein determining whether the control rating satisfies the threshold for the period of time comprises: determining whether the control rating is greater than or equal to the threshold (Volos: Col. 18, lines 21-25; i.e., at 608, the server and/or the calculation module determines whether the driving behavior of the driver warrants an adjustment in a current rate (e.g., an for the period of time (Volos: Col. 16, lines 16-18; i.e., trends in behavior are detected for the location, a certain time period, a certain date and/or a set of dates).
Regarding claim 7, Volos in view of Nangeroni and Skagius teaches the method according to claim 1. Volos further teaches the method comprising: obtaining identification information concerning a driver of the vehicle (Volos: Col. 11, lines 64-67; i.e., the DRA driver information DB 174 stores driver information pertaining to each of the drivers, such as a driver identifier (ID), an address, personal information (e.g., age, sex, and phone number), etc.); and determining the threshold and the period of time based on the identification information (Volos: Col. 4, lines 11-17; i.e., the disclosed driver risk assessment server provides risk assessment scores to indicate how safe the actual driving behavior is of a driver... This also enables insurance companies to provide incentives to riskier drivers to improve their driving habits and/or behavior and as a result become safer drivers; different drivers have different threshold risk assessment scores required to receive the incentives; Volos: Col. 16, lines 16-18; i.e., trends in behavior are detected for the location, a certain time period, a certain date and/or a set of dates).
Regarding claim 8, Volos teaches a device, comprising: one or more memories (Volos: Col. 8, lines 4-7; i.e., the driver risk assessment server 12 includes … a memory 110);
and one or more processors communicatively coupled to the one or more memories, to (Volos: Col. 19, lines 54-56; i.e., a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit):
obtain real-time sensor data associated with a vehicle from at least one sensor device of the vehicle (Volos: Col. 5, lines 38-39; i.e., the vehicle speed sensor provides an output indicative of a speed of the vehicle),
wherein the real-time sensor data is generated based on the vehicle being manually controlled by at least one manual input device associated with the vehicle (Volos: Col. 5, lines 9-26; i.e., the sensors 52 may include a first type of sensors each measuring a current quantity or a current state of operation of a corresponding one of driver-operable devices (e.g., a brake pedal, a gas pedal, a steering wheel, a signal indicator, etc.) installed in the vehicle. The first type of sensors output time-series driving data sequences consisting of sequentially or cyclically measured data indicative of how the operated quantity or the operated condition of a corresponding one of the driver-operable devices changes … The brake sensor provides an output indicative of a position of a brake pedal);
obtain real-time manual input data associated with the vehicle from the at least one manual input device (Volos: Col. 5, lines 9-13; i.e., the sensors 52 may include a first type of sensors each measuring a current quantity or a current state of operation of a corresponding one of driver-operable devices (e.g., a brake pedal, a gas pedal, a steering wheel, a signal indicator, etc.) installed in the vehicle);
determine, based on the real-time sensor data, automated control information (Volos: Col. 15, lines 29-32; i.e., at 416C, the autonomous control module 332 may autonomously control operation of the vehicle 50, 300 based on the feedback; The feedback may include the driver behavior related information);
Volos does not explicitly teach determining automated control information based on a machine learning model.
However, in the same field of endeavor, Nangeroni teaches determining automated control information based on a machine learning model (Nangeroni: Par. 56; i.e., the vehicle operation rules 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Volos to have further incorporated determining automated control information based on a machine learning model, as taught by Nangeroni. Doing so would allow the device to make sure the vehicle is operated according to local rules (Nangeroni: Par. 26; i.e., the vehicle control method can ensure user compliance with governmental ordinances by automatically enforcing vehicle operation rules).
Additionally, Volos does not explicitly teach the automated control information including one or more control instructions associated with automatically controlling the vehicle. 
However, in the same field of endeavor, Skagius teaches the automated control information including one or more control instructions associated with automatically controlling the vehicle (Skagius: Par. 48; i.e., current vehicle upper speed limit may be acquired by an automatic traffic sign reading system 39 that detects and evaluates the traffic signs for continuously keeping the current upper speed limit updated; the control instruction would be the upper speed limit detected in real-time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Volos to have further incorporated the automated control information including one or more control instructions associated with automatically controlling the vehicle, as taught by Skagius. Doing so would allow the system to determine if the driver is driving the vehicle safely or not and assign a score accordingly (Skagius: Par. 61; i.e., when the score value SU reflects driver-induced unsafe driving, the score value may reflect … the level of vehicle speed above the current vehicle speed limitation).
determine, based on the real-time sensor data and the real-time manual input data, a parameter associated with the vehicle (Volos: Col. 5. Lines 32-35; i.e., the sensors 52 also include a second type of sensors each measuring a parameter indicative of how a behavior of the vehicle changes and outputting a time-series measurement data sequence);
determine, based on the automated control information, an automated control characteristic indicating how the vehicle would behave if automatically controlled (Volos: Col. 13, lines 33-38; i.e., the autonomous control module 332 may control operation of the engine 308, the converter/generator 310, the transmission 312, the turn signal indicators 319, a brake system 320, one or more electric motor(s) 322, and steering system 324 based on average and/or trend driver behavior for locations and conditions; the autonomous control module would behave according to average driving behavior for the current location);
Volos does not explicitly teach the automated control characteristic being associated with one or more control instructions.
However, in the same field of endeavor, Skagius teaches the automated control characteristic being associated with one or more control instructions (Skagius: Par. 48; i.e., current vehicle upper speed limit may be acquired by an automatic traffic sign reading system 39 that detects and evaluates the traffic signs for continuously keeping the current upper speed limit updated; the vehicle would follow the current upper speed limit instruction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Volos to have further incorporated the automated control characteristic being associated with one or more control instructions, as taught by Skagius. Doing so would allow the system to determine a limitation speed that can be compared to the current driving speed to eventually determine if the driver is driving safely and assign a score 
Volos further teaches determine a control rating  associated with the parameter (Volos: Col. 4, lines 37-41; i.e., the vehicles may communicate various information including parameters, features, etc. describing behavior of the vehicles to the driver risk assessment server 12, which may then provide feedback to the vehicles 20, 22 and/or provide risk assessment scores);  31PATENT 
Volos does not explicitly teach wherein the control rating is based on determining a difference between a first value associated with the automated control characteristic and a second value associated with the parameter.
However, in the same field of endeavor, Skagius teaches wherein the control rating is based on determining a difference between a first value associated with the automated control characteristic and a second value associated with the parameter (Skagius: Par. 48; i.e., vehicle overspeeding may be determined by comparing current vehicle speed with a speed threshold value, which typically corresponds to the current upper speed limit; Par. 61; i.e., when the score value SU reflects driver-induced unsafe driving, the score value may reflect … the level of vehicle speed above the current vehicle speed limitation);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Skagius to have further incorporated wherein the control rating is based on determining a difference between a first value associated with the automated control characteristic and a second value associated with the parameter, as taught by Skagius. Doing so would allow the system to determine if the driver is driving too fast for the section of road they are traveling on (Skagius: Par. 48; i.e., with information of both current vehicle speed and current upper speed limit, overspeeding is easily determined)
determine a threshold that corresponds to the control rating (Volos: Col. 11, lines 36-40; i.e., the feature-portion information generation routine extracts, from the average topic proportion 7C, a second driving topic Tpb that has a maximum percentage if the maximum percentage is greater than the predetermined threshold); 
determine whether the control rating satisfies a threshold (Volos: Col. 18, lines 21-25; i.e., at 608, the server and/or the calculation module determines whether the driving behavior of the driver warrants an adjustment in a current rate (e.g., an insurance rate, a pay rate, or other rate) and adjusts the rate accordingly. Behavior-based insurance (BBI) rewards good driver behavior; the calculation module would have to determine if the risk assessment score satisfies a threshold or warrants an insurance rate adjustment) for a period of time (Volos: Col. 16, lines 16-18; i.e., trends in behavior are detected for the location, a certain time period, a certain date and/or a set of dates); 
and cause, based on determining that the control rating satisfies the threshold for the period of time, at least one action to be performed (Volos: Col. 14, lines 42-45; i.e., the reporting module 338 may display a risk assessment score of the driver as received from the DRA server 12, an updated insurance rate, an updated pay rate, and/or other related information),
wherein the at least one action comprises executing the one or more control instructions that affect the at least one manual input device when executed (Volos: Col. 15, lines 29-32; i.e., at 416C, the autonomous control module 332 may autonomously control operation of the vehicle 50, 300 based on the feedback; Col. 13, lines 33-36; i.e., the autonomous control module 332 may control operation of … a brake system 320; The vehicle autonomously controls the braking system which affects the brake pedal input device).
Docket No. 20190149Regarding claim 9, Volos in view of Nangeroni and Skagius teaches the device according to claim 8. Volos further teaches wherein the at least one sensor device is: a speedometer device; a tachometer device; an accelerometer device; a radar device; a sonar device; a camera device; a light detection and ranging (lidar) device; an inertial positioning system device; or a global positioning system device (Volos: Col. 5, lines 35-38; i.e., the second type of sensors may include a vehicle speed sensor, a yaw-rate sensor, image sensors (e.g., cameras), ultrasonic sensors, radar sensors, LiDAR sensors, etc.).
Regarding claim 10, Volos in view of Nangeroni and Skagius teaches the device according to claim 8. Volos further teaches wherein the at least one manual input device includes: a steering device of the vehicle; an accelerator pedal of the vehicle; a brake pedal of the vehicle; or a clutch pedal of the vehicle (Volos: Col. 5, lines 9-13; i.e., the sensors 52 may include a first type of sensors each measuring a current quantity or a current state of operation of a corresponding one of driver-operable devices (e.g., a brake pedal, a gas pedal, a steering wheel, a signal indicator, etc.) installed in the vehicle).
Regarding claim 12, Volos in view of Nangeroni and Skagius teaches the device according to claim 8. Volos further teaches wherein the one or more processors, when determining the threshold that corresponds to the control rating are to: obtain identification information concerning an organization associated with the vehicle (Volos: Col. 11, lines 64-67; i.e., the DRA driver information DB 174 stores driver information pertaining to each of the drivers, such as a driver identifier (ID), an address, personal information (e.g., age, sex, and phone number), etc.; Volos: Col. 18, lines 3-8; i.e., the score transceiver 116 transmits the risk assessment score, the PDF, the CDF, the average PDF, the average CDF, the anomaly scores and/or other behavioral information to … a fleet management server, a third party, an employer, etc.);
and determine the threshold based on the identification information
Regarding claim 13, Volos in view of Nangeroni and Skagius teaches the device according to claim 8. Volos further teaches wherein the one or more processors, when causing the at least one action to be performed, are to: cause a display associated with the vehicle to display an alert (Volos: Col. 14, lines 31-36; i.e., the driver training module 334 generator indicators via the display 340 and/or the audio system 350 to indicate to the driver that the driver is driving dangerously and/or appears to be driving impaired and provide indicators to aid the driver to drive more safely).
Regarding claim 14, Volos in view of Nangeroni and Skagius teaches the device according to claim 8. Volos further teaches wherein the one or more processors, when causing the at least one action to be performed, are to: generate an alert; cause a display associated with a different device to display the alert (Volos: Col. 14, lines 31-36; i.e., the driver training module 334 generator indicators via the display 340 and/or the audio system 350 to indicate to the driver that the driver is driving dangerously and/or appears to be driving impaired and provide indicators to aid the driver to drive more safely);
and cause the alert to be stored in a data structure associated with the different device (Volos: Col. 4, lines 53-57; i.e., the sharing server 14 may store: the information received from the vehicles 20, 22; the risk assessment scores; and/or other data pertaining to the vehicles 20, 22, the drivers of the vehicles 20, 22, locations through which the vehicles 20, 22 are driving, and/or conditions of the locations).
Regarding claim 15, Volos teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to (Volos: Col. 20, lines 46-48; i.e., the computer programs include processor-executable instructions that are stored on at least one non-transitory, tangible computer-readable medium):
obtain real-time sensor data associated with a vehicle from at least one sensor device of the vehicle (Volos: Col. 5, lines 38-39; i.e., the vehicle speed sensor provides an output indicative of a speed of the vehicle),
wherein the real-time sensor data is generated based on the vehicle being manually controlled by at least one manual input device associated with the vehicle (Volos: Col. 5, lines 9-26; i.e., the sensors 52 may include a first type of sensors each measuring a current quantity or a current state of operation of a corresponding one of driver-operable devices (e.g., a brake pedal, a gas pedal, a steering wheel, a signal indicator, etc.) installed in the vehicle. The first type of sensors output time-series driving data sequences consisting of sequentially or cyclically measured data indicative of how the operated quantity or the operated condition of a corresponding one of the driver-operable devices changes … The brake sensor provides an output indicative of a position of a brake pedal);
obtain real-time manual input data associated with the vehicle from the at least one manual input device (Volos: Col. 5, lines 9-13; i.e., the sensors 52 may include a first type of sensors each measuring a current quantity or a current state of operation of a corresponding one of driver-operable devices (e.g., a brake pedal, a gas pedal, a steering wheel, a signal indicator, etc.) installed in the vehicle);
wherein the real-time manual input data includes one or more manual input instructions (Volos: Col. 5, lines 13-17; i.e., the first type of sensors output time-series driving data sequences consisting of sequentially or cyclically measured data indicative of how the operated quantity or the operated condition of a corresponding one of the driver-operable devices changes);
determine, based on the real-time sensor data, automated control information (Volos: Col. 15, lines 29-32; i.e., at 416C, the autonomous control module 332 may autonomously control operation of the vehicle 50, 300 based on the feedback; The feedback may include the driver behavior related information);

However, in the same field of endeavor, Nangeroni teaches determining automated control information based on a machine learning model (Nangeroni: Par. 56; i.e., the vehicle operation rules can be … learned (e.g., using computer learning based on previous user experiences in a region, based on a user population's behavior, such as behavior of “good” users, etc.)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium of Volos to have further incorporated determining automated control information based on a machine learning model, as taught by Nangeroni. Doing so would allow the device to make sure the vehicle is operated according to local rules (Nangeroni: Par. 26; i.e., the vehicle control method can ensure user compliance with governmental ordinances by automatically enforcing vehicle operation rules).
Additionally, Volos does not explicitly teach the automated control information including one or more automated control instructions associated with automatically controlling the vehicle. 
However, in the same field of endeavor, Skagius teaches the automated control information including one or more automated control instructions associated with automatically controlling the vehicle (Skagius: Par. 48; i.e., current vehicle upper speed limit may be acquired by an automatic traffic sign reading system 39 that detects and evaluates the traffic signs for continuously keeping the current upper speed limit updated; the control instruction would be the upper speed limit detected in real-time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium of Volos to have further incorporated the automated control information including one or more automated control instructions associated with automatically controlling the vehicle, as taught by Skagius. Doing so would allow the 
Volos further teaches determine, based on the real-time sensor data and the real-time manual input data, a parameter associated with the vehicle (Volos: Col. 5. Lines 32-35; i.e., the sensors 52 also include a second type of sensors each measuring a parameter indicative of how a behavior of the vehicle changes and outputting a time-series measurement data sequence);
determine, based on the automated control information, an automated control characteristic indicating how the vehicle would behave if automatically controlled (Volos: Col. 13, lines 33-38; i.e., the autonomous control module 332 may control operation of the engine 308, the converter/generator 310, the transmission 312, the turn signal indicators 319, a brake system 320, one or more electric motor(s) 322, and steering system 324 based on average and/or trend driver behavior for locations and conditions; the autonomous control module would behave according to average driving behavior for the current location);
Volos does not explicitly teach the automated control characteristic being associated with one or more control instructions.
However, in the same field of endeavor, Skagius teaches the automated control characteristic being associated with one or more control instructions (Skagius: Par. 48; i.e., current vehicle upper speed limit may be acquired by an automatic traffic sign reading system 39 that detects and evaluates the traffic signs for continuously keeping the current upper speed limit updated; the vehicle would follow the current upper speed limit instruction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium of Volos to have further incorporated the automated control characteristic being associated with one or more control 
Volos further teaches determining, by the device, a control rating associated with the parameter (Volos: Col. 4, lines 37-41; i.e., the vehicles may communicate various information including parameters, features, etc. describing behavior of the vehicles to the driver risk assessment server 12, which may then provide feedback to the vehicles 20, 22 and/or provide risk assessment scores),
Volos does not explicitly teach wherein the control rating is based on determining a difference between a first value associated with the automated control characteristic and a second value associated with the parameter.
However, in the same field of endeavor, Skagius teaches wherein the control rating is based on determining a difference between a first value associated with the automated control characteristic and a second value associated with the parameter (Skagius: Par. 48; i.e., vehicle overspeeding may be determined by comparing current vehicle speed with a speed threshold value, which typically corresponds to the current upper speed limit; Par. 61; i.e., when the score value SU reflects driver-induced unsafe driving, the score value may reflect … the level of vehicle speed above the current vehicle speed limitation);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable medium of Skagius to have further incorporated wherein the control rating is based on determining a difference between a first value associated with the automated control characteristic and a second value associated with the parameter, as taught by Skagius. Doing so would allow the system to determine if the driver is driving too fast for 
Volos further teaches obtain identification information associated with a driver of the vehicle and an organization associated with the vehicle (Volos: Col. 11, lines 64-67; i.e., the DRA driver information DB 174 stores driver information pertaining to each of the drivers, such as a driver identifier (ID), an address, personal information (e.g., age, sex, and phone number), etc.; Volos: Col. 18, lines 3-8; i.e., the score transceiver 116 transmits the risk assessment score, the PDF, the CDF, the average PDF, the average CDF, the anomaly scores and/or other behavioral information to … a fleet management server, a third party, an employer, etc.);
determine a threshold and a period of time based on the identification information (Volos: Col. 4, lines 11-17; i.e., the disclosed driver risk assessment server provides risk assessment scores to indicate how safe the actual driving behavior is of a driver … This also enables insurance companies to provide incentives to riskier drivers to improve their driving habits and/or behavior and as a result become safer drivers; different drivers have different threshold risk assessment scores required to receive the incentives; Volos: Col. 16, lines 16-18; i.e., trends in behavior are detected for the location, a certain time period, a certain date and/or a set of dates);
determine whether the control rating satisfies the threshold (Volos: Col. 18, lines 21-25; i.e., at 608, the server and/or the calculation module determines whether the driving behavior of the driver warrants an adjustment in a current rate (e.g., an insurance rate, a pay rate, or other rate) and adjusts the rate accordingly. Behavior-based insurance (BBI) rewards good driver behavior; the calculation module would have to determine if the risk assessment score satisfies a threshold or warrants an insurance rate adjustment) for the period of time (Volos: Col. 16, lines 16-18; i.e., trends in behavior are detected for the location, a certain time period, a certain date and/or a set of dates);
and cause, based on determining that the control rating satisfies the threshold for the period of time, at least one action to be performed (Volos: Col. 14, lines 42-45; i.e., the reporting module 338 may display a risk assessment score of the driver as received from the DRA server 12, an updated insurance rate, an updated pay rate, and/or other related information),
wherein the at least one action comprises executing the one or more control instructions that affect the at least one manual input device when executed (Volos: Col. 15, lines 29-32; i.e., at 416C, the autonomous control module 332 may autonomously control operation of the vehicle 50, 300 based on the feedback; Col. 13, lines 33-36; i.e., the autonomous control module 332 may control operation of … a brake system 320; The vehicle autonomously controls the braking system which affects the brake pedal input device).
Regarding claim 16, Volos in view of Nangeroni and Skagius teaches the non-transitory computer-readable medium according to claim 15. Volos further teaches wherein the one or more instructions, that cause the one or more processors to determine the control rating associated with the parameter, cause the one or more processors to: determine one or more particular manual input instructions, of the one or more manual input instructions, that are associated with the parameter (Volos: Col. 5, lines 13-17; i.e., the first type of sensors output time-series driving data sequences consisting of sequentially or cyclically measured data indicative of how the operated quantity or the operated condition of a corresponding one of the driver-operable devices changes);
determine one or more particular automated control instructions, of the one or more automated control instructions, associated with the parameter (Volos: Col. 15, lines 29-32; i.e., at 416C, the autonomous control module 332 may autonomously control operation of the vehicle 50, 300 based on the feedback; The feedback may include the driver behavior related information);
determine a comparison value associated with the parameter based on the one or more particular automated control instructions and the one or more particular manual input instructions 
and determine the control rating based on the comparison value (Volos: Col. 12, lines 41-42; i.e., the risk assessment module 114, based on the anomaly scores generates a risk assessment score). 
Regarding claim 17, Volos in view of Nangeroni and Skagius teaches the non-transitory computer-readable medium according to claim 15. Volos further teaches wherein the one or more instructions, that cause the one or more processors to determine the threshold and the period of time based on the identification information, cause the one or more processors to: identify information concerning a driving preference of the driver (Volos: Col. 5, lines 9-13; i.e., the sensors 52 may include a first type of sensors each measuring a current quantity or a current state of operation of a corresponding one of driver-operable devices (e.g., a brake pedal, a gas pedal, a steering wheel, a signal indicator, etc.) installed in the vehicle; the driver will operate these devices according to their preferences);
identify information concerning a driving preference of the organization (Volos: Col. 14, lines 17-22; i.e., the driver training module 334 may indicate via a display 340 how to operate the vehicle 300 to a driver to train the driver to act in a similar manner as other typical drivers for that location and driving conditions. The driver training module 334 may receive driving parameters and/or patterns from the DRA server 12; the DRA server can store driving parameters based on the preferences of a fleet management server, a third party, an employer, etc.);
and determine the threshold and the period of time based on at least one of the information concerning the driving preference of the driver and the information concerning the driving preference of the organization (Volos: Col. 4, lines 11-17; i.e., the disclosed driver risk assessment server provides risk assessment scores to indicate how safe the actual driving behavior is of a driver... This also enables 
Regarding claim 18, Volos in view of Nangeroni and Skagius teaches the non-transitory computer-readable medium according to claim 15. Volos further teaches wherein the one or more instructions, that cause the one or more processors to cause the at least one action to be performed, cause the one or more processors to: generate a record based on at least one of the real-time manual input data, the automated control information, the control rating, the threshold, or the period of time (Volos: Col. 11, lines 11-17; i.e., the driving-topic generation method joins the extracted primitive behavioral expressions for each of the topics appropriately, thus generating a driver behavioral description for each of the topics. These driver behavioral descriptions for the respective topics are stored in the topic description-database 168 to correlate with the respective topics);
and cause the record to be stored in a data structure (Volos: Col. 4, lines 53-57; i.e., the sharing server 14 may store: the information received from the vehicles 20, 22; the risk assessment scores; and/or other data pertaining to the vehicles 20, 22, the drivers of the vehicles 20, 22, locations through which the vehicles 20, 22 are driving, and/or conditions of the locations).
Regarding claim 20, Volos in view of Nangeroni and Skagius teaches the non-transitory computer-readable medium according to claim 15. Volos further teaches wherein the one or more instructions, that cause the one or more processors to cause the at least one action to be performed, cause the one or more processors to: generate a message based on at least one of the one or more automated control instructions; and cause the vehicle to present the message (Volos: Col. 14, lines 31-36; i.e., the driver training module 334 generator indicators via the display 340 and/or the audio system 
Regarding claim 21, Volos in view of Nangeroni and Skagius teaches the method according to claim 1. Volos further teaches wherein causing the at least one action to be performed comprises: generating an alert (Volos: Col. 12, lines 41-42; i.e., the risk assessment module 114, based on the anomaly scores generates a risk assessment score);
causing a display associated with a different device to display the alert (Volos: Col. 12, lines 47-54; i.e., the score transceiver 116 transmits the risk assessment score to, for example, the insurance server 16 as shown and/or to the other server(s) 18, the target vehicle (or mobile device) 102, and/or other server and/or device);
and causing a remote user associated with the different device to control the vehicle (Volos: Col. 4, lines 47-51; i.e., the vehicles 20, 22 may perform various tasks based on the feedback including reporting the assessment scores to the drivers, altering autonomous vehicle operation, training the drivers how to operate the vehicles 20, 22 in certain locations, etc.; autonomous vehicle operations may be altered based on the feedback from the remote serve).
Regarding claim 22, Volos in view of Nangeroni and Skagius teaches the device according to claim 8. Volos further teaches wherein the one or more processors, when causing the at least one action to be performed, are to: generate an alert (Volos: Col. 12, lines 41-42; i.e., the risk assessment module 114, based on the anomaly scores generates a risk assessment score);
cause a display associated with a different device to display the alert (Volos: Col. 12, lines 47-54; i.e., the score transceiver 116 transmits the risk assessment score to, for example, the insurance server 16 as shown and/or to the other server(s) 18, the target vehicle (or mobile device) 102, and/or other server and/or device);
and causing a remote user associated with the different device to control the vehicle (Volos: Col. 4, lines 47-51; i.e., the vehicles 20, 22 may perform various tasks based on the feedback including reporting the assessment scores to the drivers, altering autonomous vehicle operation, training the drivers how to operate the vehicles 20, 22 in certain locations, etc.; autonomous vehicle operations may be altered based on the feedback from the remote serve).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Volos in view of Nangeroni and Skagius and further in view of Ernst Jr. et al. (U.S. Patent No. 7124027; hereinafter Ernst).
Regarding claim 23, Volos in view of Nangeroni and Skagius teach the device according to claim 8, but Volos does not explicitly teach wherein the one or more processors are to: determine a preference associated with a quantity of alerts; and determine, based on the preference, at least one of the threshold or the period of time.
However, in the same field of endeavor, Ernst teaches wherein the one or more processors are to: determine a preference associated with a quantity of alerts (Ernst: Col. 8, lines 59-61; i.e., the actual rate of nuisance alarms should not be greater than the predetermined nuisance alarm rate goal; Col. 19, lines 23-29; i.e., an in-path collision heuristic should: minimize nuisance alarms … to adapt to an individual’s preferences and habits; the nuisance alarm rate goal is determined according to the driver’s preferences); and determine, based on the preference, at least one of the threshold or the period of time (Ernst: Col. 8, lines 45-54; i.e., nuisance alarms tend to be more user specific, and relate to alarms that are unnecessary for that particular user in a particular situation… if the system incorporates a threat sensitivity that is too high, the user will be annoyed with "driving to close" warnings in situations where the driver is comfortable with the distance between the two vehicles; the device can modify the sensitivity threshold for sending an alarm to the driver based on the driver’s preferences).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Volos to have further incorporated wherein the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661